EXHIBIT 10.20

AMENDMENT TO OFFER LETTER

This amendment (the “Amendment”) is made by and between Benjamin Loh (the
“Employee”) and FEI Company (the “Company” and together with the Employee
hereinafter collectively referred to as the “Parties”).

WHEREAS, the Parties previously entered into an offer letter agreement effective
May 6, 2007 (the “Offer Letter”); and

WHEREAS, the Parties wish to amend the Offer Letter in order to bring such terms
into compliance with Section 409A of the Internal Revenue Code of 1986, as
amended and the final regulations and other official guidance thereunder, as set
forth below.

NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:

1. The following four new paragraphs are added to the Offer Letter:

“Any cash severance payable pursuant to the terms of this agreement shall be
paid in a single lump sum payment (less applicable withholding taxes) within
sixty (60) days following your termination of employment, subject to any
required payment delay described in the following paragraph.

Notwithstanding anything herein to the contrary, no Deferred Compensation
Separation Benefits (as defined below) or other severance benefits that
otherwise are exempt from Section 409A (as defined below) pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will become payable until you have a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the final regulations and any
guidance promulgated thereunder (“Section 409A”). Further, if you are a
“specified employee” within the meaning of Section 409A at the time of your
separation from service(other than due to death), then the severance benefits
payable to you under this agreement, if any, and any other severance payments or
separation benefits that may be considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”)
otherwise due to you on or within the six (6) month period following your
separation will accrue during such six (6) month period and will become payable
in a lump sum payment (less applicable withholding taxes) on the date six
(6) months and one (1) day following the date of your separation from service.
All subsequent payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if you die following your separation but prior to the six-month
anniversary of the date of separation, then any payments delayed in accordance
with this paragraph will be payable in a lump sum (less applicable withholding
taxes) to your estate as soon as administratively practicable after the date of
your death and all other Deferred



--------------------------------------------------------------------------------

Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit.

It is the intent of this agreement to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. You and the Company
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition under
Section 409A prior to actual payment to you.

Any taxable reimbursements and/or taxable in-kind benefits provided in this
agreement, including but not limited to the Living Allowance, that are subject
to Section 409A shall be made or provided in accordance with the following
requirements: (i) taxable reimbursements shall only be provided for eligible
expenses incurred by you during your employment with the Company and taxable
in-kind benefits shall only be provided to you during your employment with the
Company; (i) the amount of any such expense reimbursement or in-kind benefit
provided during your taxable year shall not affect any expenses eligible for
reimbursement in any other taxable year; (ii) the reimbursement of an eligible
expense shall be made no later than the last day of your taxable year that
immediately follows the taxable year in which the expense was incurred; and
(iii) the right to any such reimbursement shall not be subject to liquidation or
exchange for another benefit or payment.”

2. This Amendment, taken together with the Offer Letter, supersedes any and all
previous contracts, arrangements or understandings between the parties with
respect to the subject hereof, and may not be amended adversely to Employee’s
interest except by mutual written agreement of the Parties. To the extent not
amended hereby, the Offer Letter remains in full force and effect.

3. This Amendment will become effective on the date that it is signed by both
Parties (the “Effective Date”).

[Signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of this 19th day of December
of the year 2008.

 

FEI COMPANY /s/ Tim Ashcroft By: Tim Ashcroft Title: VP, Human Resources

 

ACCEPTED AND AGREED TO this

19th day of December, 2008.

/s/ Benjamin Loh BENJAMIN LOH

 

-3-